Citation Nr: 1756224	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back condition, to include as secondary to the service-connected disability of residuals, traumatic dislocations of the left patella.  

2. Entitlement to service connection for a right hip condition, to include as secondary to the service-connected disability of residuals, traumatic dislocations of the left patella.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder. 

This appeal was most recently before the Board in July 2016 when it was remanded for additional development.  It has returned for adjudication.


FINDINGS OF FACT

1. Arthritis of the lumbosacral spine was not present during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that a low back disability is etiologically related to service or to a service-connected disability.

2. Arthritis of the right hip was not present during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that a right hip disability is etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C. § 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. § 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The matter was Remanded in July 2016 for the purpose of obtaining outstanding treatment records and obtaining an addendum opinion.  The treatment records were associated with the claims file and the addendum opinion was provided in November 2016.  Thus, there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The June 2015 VA examiner noted that the Veteran has multilevel degenerative disc disease in his thoracolumbar spine and arthritis in his right hip.  Accordingly, the requirements of Shedden and Wallin element (1) have been met with respect to both claims.

The Veteran does not contend, nor is there any medical evidence suggesting, that his currently demonstrated arthritis of the back or right hip was present in service.  Service treatment records are also silent of complaints or treatment of a back or right hip disability.  Indeed, his August 1969 separation examination indicates that his spine and lower extremities were normal.  As such, the requirements of Shedden element (2) have not been satisfied and direct service connection must be denied.  Instead, the Veteran contends that his current back and hip conditions developed as a result of his altered gait, attributable to his service-connected residuals, traumatic dislocations of the left patella.

The Veteran was service connected for residuals, traumatic dislocations of the left patella, effective January 2002, and left knee degenerative joint disease, effective September 2011.  Accordingly, the requirements of Wallin element (2) have been met with respect to both claims for secondary service connection.  

Notwithstanding the above, the Board finds that the Veteran's claims fail on Wallin element (3), evidence of a nexus.  

The Veteran was afforded a VA examination in August 2010 to assess his back and right hip disabilities.  The Veteran reported the onset of bilateral hip pain in 2003.  The examiner found no constitutional symptoms of arthritis in the right hip but his gait was noted to be antalgic.  There was no other evidence of abnormal weightbearing.  The examiner noted that the Veteran arose from a chair in the waiting room without any difficulty and again in the examination room.  He transferred to the examination table without problem and he did not guard or resist any movement of his hip.  During the examination, however, the patient repeatedly jerked the right hip joint being examined while complaining of pain.  Radiographic imaging of the hips showed no arthritic changes.  

With respect to the Veteran's claimed back disability, the Veteran reported the onset of pain in 2003 as a result of his recurrent dislocation of his left knee.  The examiner noted that the Veteran would limit his movement when he was performing range of motion testing, but demonstrated full range of motion without problems when he believed he was not being observed.  Imaging of the lumbosacral spine showed multilevel degenerative disc disease.  

The examiner opined that the Veteran's bilateral hip and back conditions were not caused by or a result of the left knee condition.  The rationale was that the current left knee x-rays are unremarkable.  Additionally, the Veteran's civilian employment and injuries sustained while working and his history of heavy alcohol and tobacco abuse are the most likely cause of his lower back and hip pain.  

The Veteran submitted an August 2010 statement from S.M., DC stating that with an on-going knee related condition, "it is reasonable to expect that [the Veteran] will experience lower back and pelvic pain due to altered gait and body mechanic relative to his left knee condition."  A subsequent statement from S.M., DC dated in March 2012 reiterates that the Veteran is likely to experience lower back pain and pelvic pain resulting from his left knee injury.  

During a December 2012 VA examination, the examiner noted the Veteran's diagnosis of lumbar spine multilevel degenerative changes in August 2010.  The Veteran indicated that the onset of his back pain was in the 1990's when he was working for an energy company as a lineman.  He stated that his initial work-related back injury was in the early 1990's after doing a lot of pulling, shoveling, and lifting.  He noted several additional work-related back injuries prior to his retirement in 2009.  The Veteran denied treatment for his back other than chiropractic care from the late 1990's through the Spring of 2012.  Imaging results showed arthritis.  The examiner opined that the Veteran's back condition was not caused by or the result of military service and it was not secondary to or aggravated by the left knee condition.  The rationale was that there is no documentation of a back condition in service and that the clinical back examination was normal.  Further, x-ray findings are consistent with normal, age-related degenerative changes in the spine.  Additionally, the examiner found that there was no aggravation by the left knee condition because there is no current clinical objective evidence of impairment of the left knee likely to cause or aggravate a low back disability.   

During the December 2012 VA examination, the examiner indicated that the Veteran did not and had never had a hip and/or thigh condition.  The Veteran reported the onset of right hip pain in the 1990's, about the same time as his back pain.  The Veteran stated there was no significant injury to his right hip and that he never had a medical evaluation of the hip but noted that he was treated by a chiropractor for his back.  Based on the normal examination, the examiner found no current right hip diagnosis and did not provide an opinion regarding etiology of a claimed right hip condition.  

During the April 2014 hearing, the Veteran stated that he has always limped due to his left knee disability.  He also indicated that his job required physical labor, including climbing poles.  The Veteran stated that he began having problems with his back and right hip pain 20 to 30 years prior, before he suffered a work-related fall from a power pole in 2002. 

The Veteran was afforded a VA examination in June 2015.  The examiner noted the Veteran's diagnosis of multilevel degenerative disc disease of the thoracolumbar spine.  The Veteran walked into the appointment "unaided but with a limp".  He reported not seeking treatment for his back at present but going to a chiropractor from the 1990's until he retired in 2009 and he lost his insurance.  The Veteran reported hurting his back at work a couple of times and that his back pain started in the 1990's.  His initial work-related back injury was at that time after doing a lot of pulling, shoveling, and lifting.  The examiner noted that imaging studies from August 2010 of the Veteran's spine show arthritis and diagnosed "lumbar spine, multilevel degenerative changes, mild."  The examiner opined that this condition was not caused by or the result of military service.  The rationale was that there is no evidence in the service treatment records of a back condition.  Further, the Veteran's clinical back examination was normal and the x-ray findings are consistent with normal age-related degenerative change.    

The June 2015 examiner noted arthritis in the Veteran's right hip.  The Veteran reported right hip joint pain since the 1990's.  He denied any injury to his right hip other than an incident in the 1990's where he fell from a telephone pole and landed on his right hip in the grass.  He denied ever seeing orthopedics concerning his right hip condition and was not under care for his right hip other than by his chiropractor who would "pop" his right hip.  Imaging studies did not show arthritis.  The examiner noted that there is no right hip diagnosis despite the Veteran's reported symptoms.  He stated there is no clinical objective evidence of a diagnosable right hip disease or pathology.  The examiner opined that the Veteran's right hip disability was less likely than not incurred in or caused by service.  The rationale is that there is no mechanism of injury in the service treatment records, the separation examination was normal, and although testimonials can describe symptoms, they cannot establish a specific diagnosis/onset.  The examiner further indicated that the Veteran's right hip osteoarthritis was mild and can be accounted for by age alone.  The examiner also opined that the Veteran's right hip condition is less likely than not caused or aggravated by a service-connected disability.  The rationale was that the Veteran's osteoarthritis was mild and can be accounted for by age alone.  

An opinion was provided in November 2016 based on a review of the Veteran's claims file.  The examiner noted the Veteran's separation report of medical history denying any back trouble, arthritis, bone/joint deformity, and lameness.  In June 2002, the Veteran was noted to have a slight limp on the left leg.  Radiographs from that time showed a normal spine sacrum and coccyx.  A pelvic radiograph was also normal.  January 2003 and September 2003 chiropractor notes indicate "no" for heel and toe walking.  In March 2007, the Veteran reported a work-related injury to his left ankle.  In April 2007, his functional goal was to be able to walk without a limp.  In June 2007, the chiropractor noted that the Veteran had an altered gait from surgery.  In April 2008, the chiropractor again indicated "no" for heel and toe walking.  In September 2011, the Veteran's gait was reportedly normal.  In December 2011, the Veteran's limping was "variable with inconsistencies" and there was no asymmetric wear of the shoes.  The examiner opined that the Veteran's low back and right hip disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's service treatment records are silent for any lower back or right hip complaints, to include on his separation examination.  The examiner further opined that it is less likely than not that the Veteran's low back and right hip disabilities were proximately due to or aggravated by any service-connected disability.  The rationale is that although the Veteran's chiropractor provided a positive opinion based on the Veteran's altered gait, the evidence does not establish a chronic limp prior to a work-related ankle injury in 2007.  Even then, records in September 2011 show a normal gait.  The examiner cited to medical treatise evidence regarding limping and back pain that concludes that while limping can cause back pain, patient studies are limited and inconclusive about a general relationship.  Rather, each case must be considered individually.  The article further notes that a mild or moderate degree of limping, especially that related to foot and ankle problems, over a relatively short period of time would not likely have a major detrimental effect on the lumbar spine or opposite lower extremity.     

Based on the above, a low back or right hip disorder is not of service onset.  Also, the presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is not applicable to this case.  There is no evidence indicating the onset of arthritis in either the spine or the right hip within one year of the Veteran's discharge from service.   

Further, the preponderance of the evidence is against a finding that the Veteran's back and right hip disabilities are related to service or are secondary to his service-connected left knee residuals of traumatic dislocations or degenerative joint disease.  The VA examiners consistently opined that the Veteran's back and right hip disabilities were not incurred in or caused by service.   Additionally, despite the statements provided by S.M., DC finding a nexus between the disabilities and the Veteran's service-connected left knee, the Board finds that the November 2016 VA opinion is the most probative opinion of record.  In this regard, S.M. provided general statements about the relationship between an altered gait and a back and hip disability.  Alternatively, the VA examiner reviewed the Veteran's documented medical history in light of the opinion provided by S.M., and found there was insufficient evidence of a chronically altered gait.  The examiner also provided a thorough rationale and cited to medical research in support of his findings that even a chronically "mild" limp is not likely to impact the Veteran's back or lower extremities.  The Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Consideration has been given to the Veteran's assertions that his back and right hip disorders are related to his service-connected left knee disabilities.  The Veteran is competent to report the symptoms of his back and right hip disorders, including that he has pain and walks with a limp.  As a lay person, however, he is not competent to establish that which would require specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With no demonstrated specialized knowledge pertaining to the etiology of a musculoskeletal disorder, his opinions may not be afforded more than minimal, if any, probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

Alternatively, the Board finds the VA medical opinions have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and most took the Veteran's medical history and examined the Veteran before rendering the medical opinions that the Veteran's back and right hip disabilities are less likely than not caused or aggravated by service or a service-connected disability.  As such, the Board finds the VA opinions to be the most probative evidence of record.  

In sum, there is no evidence of arthritis of the spine or right hip in service, no credible evidence of either condition for over a year after service discharge, and no competent evidence linking a back or right hip disability to service or a service-connected disability.  The preponderance of the evidence is against the claims, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


